UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4307



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JUAN MANUEL RAMIREZ-GARCIA,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CR-03-300)


Submitted:   June 30, 2005                  Decided:   August 23, 2005


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Juan Manuel Ramirez-Garcia appeals his seventy-seven

month sentence imposed after his guilty plea to illegal reentry

after sustaining a conviction for an aggravated felony. On appeal,

he contends that the district court’s adjustment of his offense

level under U.S. Sentencing Guidelines Manual § 2L1.2(b)(1)(A)

(2003) violated the Sixth Amendment under the reasoning of United

States v. Booker, 125 S. Ct. 738 (2005).           We affirm.

           In Booker, the Supreme Court held that the mandatory

manner in which federal sentencing guidelines required courts to

impose sentencing enhancements based on facts found by the court by

a preponderance of the evidence violated the Sixth Amendment.               Id.

at 746, 750.       Ramirez-Garcia contends that the § 2L1.2 offense

level   increase    violated   Booker    because   the   relevant   judicial

findings were not proven beyond a reasonable doubt.             The judicial

finding   required    to   apply   the   guideline   adjustment     was    that

Ramirez-Garcia was previously convicted of a drug trafficking

offense for which he was sentenced to longer than thirteen months

imprisonment.      Because Ramirez-Garcia did not object below on the

basis of the Sixth Amendment, we review for plain error.                 United

States v. Hughes, 401 F.3d 540, 547 (4th Cir. 2005).

           In   general,    sentencing      enhancements   based    on    prior

convictions may be determined by the district court and need not be

charged in the indictment or proven beyond a reasonable doubt. See


                                    - 2 -
Apprendi v. New Jersey, 530 U.S. 466, 490 (2000).          Ramirez-Garcia

does not dispute that prior convictions are exceptions to the

Booker framework.    Instead, he contends that the district court

here did more than just find that he had a prior conviction; the

court also found that the conviction was one for drug trafficking

and that a certain length sentence had been imposed.

           While    certain    factual   findings     regarding     prior

convictions raise Sixth Amendment concerns, see United States v.

Washington, 404 F.3d 834, 841-43 (4th Cir. 2005), the disputed

issues in this case do not rise to that level.               Because any

disputed issues in the instant case could be resolved by reference

to the relevant indictment and judgment and did not require review

of anything outside the record, the district court’s findings

regarding the nature of the prior convictions were proper.              See

Shepard v. United States, 125 S. Ct. 1254, 1262-63 (2005) (holding

that district courts are permitted to decide disputed issues of

fact regarding prior convictions for sentencing purposes, as long

as the dispute can be resolved by reference to the judicial

record).

           Accordingly,   we   find   that   there   was   no   error    in

sentencing Ramirez-Garcia under § 2L1.2.        Thus, we affirm.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED

                                 - 3 -